Title: To George Washington from Robert Stewart, 25 February 1762
From: Stewart, Robert
To: Washington, George



My Dear Sir
Fort Lewis Febry 25th 1762

Your most acceptable Favour of the 31st Decemr I this Day had the very great pleasure to receive and as you therein make no mention of your Disorder I would fain flatter myself with the pleasing hope of your being quite recover’d than a confirmation of which nothing could afford me more real Joy—I had not the good Fortune to receive that you was Pleas’d to write me

from Colo. Bassets. In my last from Doctor Walkers I informd you of the several unforeseen accidts that rob’d me of the pleasure of waiting on you at Mount Vernon there’s nothing I wanted more than the pleasure of a Confab—I have many things to inform you off which I’m perswaded will surprise you but as nothing Travels on Paper in this part of the World without great Danger from Robbrs and Highwaymen or rather lurking Barbarians who are posess’d with an infernal Passion for Pillaging others of what can do themselves no Service, I will defer mentioning some things till I have the Happiness of seeing you which I am at all Events determin’d to enjoy before I leave this Country—Stephens is busy in Discharging the Men and indefaticably Industrious in Recruitg them for an Independant Compy in His Majesty’s Service for the Protection of the Fronteirs—I confess this Scheme of his astonish me and not withstang that Govr Fauquier exerts his utmost Efforts in St[ephen]s favour, that Genl Monckton (who Knows St[ephen]s) is absent and that the Men can at this Juncture be got—yet I cannot conceive that Genl Amherst will give a Compy to a man who has made such a Fortune by the Service and overlook others who have suffer’d so severely by it, however his assurances from Mr Fauqr are so strong that he has nam’d his Subs. & Serjts[.] Cameron, Gist and Menzie are to be his Subs., Mr Fauqr has by Express wrote him a Publick and Private Letter the First which he hands about is full of warm Thanks for his and the Corps Services, the other I am told contains the strongest assurances of his Interest to Serve & promote him amongst other things says that St[ephen]s Scheme is so rational that he cannot see how the Genl can be off and that he (the Governr) soon hopes to congratulate S[tephen]s on his getting an Indept Compy—If so what Perquisites will he not make from his Compy and the Indian Trade &ca.
The last Division of the Regt will be Disbanded abt the 18th of next Month, I then will go to the warm Springs (about 80 Miles from hence) to remove (if possible) the Rheumatism with which I have of late been much afflicted—I propose to be at Williamsburgh towards the last of April and should I not have the pleasure of seeing you there will certainly see you before I embark—I am asham’d of the above confus’d ill wrote Scrawl but

when you know that I write upon my Knee, with Frosen Ink, in an open Smoaky Hut, crowded with noisy people you will forgive it—I beg my most obliging and Respectfull Complements to your Lady That Heaven may Bless you with Health and everything else that render you truely Happy are the most fervent wishes of My Dear Colo. Your unalterably Affecte & Gratefull

Robert Stewart


I would not have wrote you till I had found more Time & some better conveniency but Mr Lucas who goes thro’ Alexa. is just setting out I would not slip an oppy of sendg you my best respects.

